Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s arguments have been entered and fully considered, but they are not persuasive for the reasons set forth below.

Applicants primarily argue:
Independent claim 1 requires, inter alia, the presence of 5% to 48% of granular bainite. Kimura does not in any way teach or suggest this feature (paragraphs [0058] to [0067]). Furthermore, the manufacturing method of Kimura is not able to achieve the above claimed feature.
Remarks, pg. 2-3
The Examiner respectfully traverses as follows:
Firstly, the steel sheet of Kimura contains 0-25% bainite, where there is a region with carbides appearing in rows of dots, i.e., granular bainite (Kimura, [0114]). See pg. 5 of the Office Action, mailed 5/11/21. 
Secondly, it is not clear how the prior art can disclose the same material, structure, and method as presently claimed comprising the identical/substantially identical types and amounts of components, and identical/substantially identical method of making the steel alloy as used in the present invention (Specification, [0030] and [0045-0052]), and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be inherently capable of being achieved by the prior art. If it is 

Applicant also argues:
As mentioned above, in Kimura, the cooling rate of cooling to the Mf point after dipping in a zine coating bath (420 to 500°C) is "5 to 100°C/sec". Therefore, the manufacturing method of Kimura does not meet the condition of a cooling rate of "0.5°C/sec or more and 4°C/sec or less" of the present application.
Remarks, pg. 3-4
The Examiner respectfully traverses as follows:
Firstly, it is not clear how the prior art can disclose the same material, structure, and method as presently claimed comprising the identical/substantially identical types and amounts of components, and identical/substantially identical method of making the steel alloy as used in the present invention (Specification, [0030] and [0045-0052]), and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be inherently capable of being achieved by the prior art. If it is Applicants position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Secondly, looking at Kimura, even if cooling after annealing, the annealing temperature from Kimura is 750-850°C, and then cooled to the temperature of a zinc coating bath, i.e., 420°C 

Applicant also argues:
“The Examiner’s attention is respectfully directed to paragraph [0053] of the present specification, which discloses:
“When the cooling rate in this temperature zone is greater than 4°C’second, it is impossible to sufficiently recover the dislocations, resulting in that the area fraction of the granular bainite sometimes becomes short. Thus, the cooling rate in this temperature zone is set to 4°Csecond or less.”
Therefore, in the method of manufacturing the steel sheet of Kimura, in which the cooling rate is "5 to 100°C/sec", the area fraction of granular bainite is insufficient, and the presently claimed feature of 5% to 48% granular bainite cannot be achieved.”
Remarks, pg. 4
The Examiner respectfully traverses as follows:
While Applicant pointed to Specification [0053] to support the position regarding the differences between the method of making the steel sheet in the present invention and the method of making the steel sheet as disclosed in Kimura, the fact remains, Applicant has not provided sufficient evidence, i.e., data, to support that Kimura cannot form the presently claimed product, and/or the steel sheet of Kimura would not meet the present claimed product.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.
/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732